Case 1:17-cr-00047-LPS Document 351 Filed 03/04/21 Page 1 of 5 PageID #: 1502




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA              :
                                      :
      v.                              :            Crim. No. 17-47
                                      :
OMAR MORALES COLON                    :

                                    ORDER

      AND NOW this _______ day of ________________, 2021, upon consideration of

Defendant Omar Colon’s Request for Emergency Hearing to Address the Need for

Immediate Post-Operative Medical Care, it is hereby ORDERED that:

      Defendant’s Request is GRANTED and that a hearing on this matter will be held

on ____________________________________________, 2021.



                               BY THE COURT:



                               _________________________________
                               HONORABLE LEONARD P. STARK
                               United States District Judge
Case 1:17-cr-00047-LPS Document 351 Filed 03/04/21 Page 2 of 5 PageID #: 1503




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA                 :
                                         :
      v.                                 :            Crim. No. 17-47
                                         :
OMAR MORALES COLON                       :

   DEFENDANT OMAR COLON’S REQUEST FOR AN EMERGENCY HEARING
  TO ADDRESS THE NEED FOR IMMEDIATE POST-OPERATIVE MEDICAL CARE

      Omar Colon, through his attorney, Caroline Goldner Cinquanto, hereby files this

Request for an Emergency Hearing to Address the Need for Immediate Post-Operative

Medical Care. In support thereof, Mr. Colon states as follows:

1. On March 1, 2021, Mr. Colon received surgery to repair his Achilles tendon. After

   the surgery, Mr. Colon was returned to FDC Philadelphia.

2. Prior to the surgery, on October 28, 2020, Stephen Raiken, M.D., gave very specific

   post-operative care instructions as follows:

             Surgery is an outpatient procedure for which Mr. Colon
             would leave the same day. Following surgery, for two to three
             weeks, Mr. Colon would need to be maintained in an
             infirmary environment being able to keep his leg elevated
             above his heart for 23 hours a day with only getting up for
             bathroom and hygiene privileges or for short period to eat.
             He would need to be non-weight bearing on the extremity.
             After two weeks, he would be placed in a boot and be able to
             keep the leg elevated more at waist level but would remain
             non-weight bearing until the six-week time period. At
             approximately six weeks, he can start ambulating on the leg
             in a boot and start doing physical therapy twice per week for
             ten weeks to start rehabbing the extremity. He would need to
             be in the boot for a total of three to four months. Thereafter,
             therapy could be done on his own. The patient would need
             follow-up for approximately three to four months. From a
             wound care perspective, no specific wound care would be

                                             2
Case 1:17-cr-00047-LPS Document 351 Filed 03/04/21 Page 3 of 5 PageID #: 1504




             required as long as the wound heals as planned and he is able
             to keep the leg appropriately elevated during the early
             perioperative period. (Exhibit A)

3. The Bureau of Prisons was given a copy of this letter in October and is fully aware of

   Dr. Raiken’s post-operative instructions.

4. FDC Philadelphia is not equipped to handle Mr. Colon’s post-operative needs, as it

   is not an “infirmary environment”. Specifically, Mr. Colon is unable to elevate his

   leg above his heart as directed, as he is assigned a bottom bunk. He is unable to

   remain in bed for 23 hours a day. Mr. Colon reports that he has received no follow

   up medical care.

5. Most importantly, Mr. Colon reports that he is currently in excruciating pain. He is

   not receiving pain medication and, in fact, had to walk to the commissary to buy his

   own Tylenol of which he is currently self-medicating by taking 1200 milligrams

   every four hours.

6. On March 3, 2021, at 3:17 p.m., undersigned counsel and mitigation specialist, Meg

   Miles, were notified of these facts by Mr. Colon’s family.

7. Immediately thereafter, Ms. Miles called Alisha Gallagher, Senior CLC Attorney at

   the Federal Detention Center, to inform her of Mr. Colon’s urgent medical situation.

   Ms. Gallagher could not be reached by telephone.

8. On March 4, 2021, at 9:32 a.m., Ms. Miles sent Ms. Gallagher an email copying

   undersigned counsel informing her of Mr. Colon’s urgent medical situation. As of

   2:50 p.m. on March 4, 2021, there has been no response from Ms. Gallagher.



                                            3
Case 1:17-cr-00047-LPS Document 351 Filed 03/04/21 Page 4 of 5 PageID #: 1505




9. Undersigned counsel requests a hearing as soon as possible to determine if the FDC

   can adequately address Mr. Colon’s post-operative care as directed by his surgeon in

   Exhibit A and, if not, what conditions of release would be appropriate so that Mr.

   Colon can seek post-operative medical care personally.


   WHEREFORE, undersigned counsel respectfully requests that a hearing be held as

soon as possible – either in person or by way of video – in order to address Mr. Colon’s

urgent medical situation.

                                  Respectfully submitted,




                                  Caroline Goldner Cinquanto, Esq.
                                  123 S. Broad Street Suite 2500
                                  Philadelphia, PA 19109
                                  Office: (215) 735-1600 Cell: (267) 565-7412
                                  carrie@cgclegal.com
                                  Counsel for Omar Colon
                                  March 4, 2021




                                            4
Case 1:17-cr-00047-LPS Document 351 Filed 03/04/21 Page 5 of 5 PageID #: 1506




                             CERTIFICATE OF SERVICE

      Caroline Goldner Cinquanto, Esquire, hereby certifies that a true and correct

copy of Defendant Omar Colon’s Request for an Emergency Hearing to Address the

Need for Urgent Post-Operative Medical Care was served upon government counsel,

Whitney Cloud and Jennifer Welsh, via the Court’s electronic filing system.




Date: March 4, 2021
                                               Caroline Goldner Cinquanto, Esq.
                                               Counsel for Omar Colon




                                           5
